Citation Nr: 0002561	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisiosns of 38 
U.S.C.A. § 1151 for additional left hip disability as a 
result of surgical treatment at a VA facility.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Board remanded this 
case to the RO in August 1998 for further development, and 
the case was returned to the Board in January 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran did not incur additional disability of the 
left hip as a result of VA surgical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
left hip disability as a result of surgical treatment at a VA 
facility have not been met.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also observes that all 
relevant evidence has been obtained by the RO, and no further 
assistance to the veteran is necessary in order to fulfill 
VA's duty to assist him in the development of facts pertinent 
to his claim.  Id.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, a 
claimant, such as the veteran in the instant case, is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).
The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  

In this case, the veteran has contended that he incurred 
additional left hip disability, including pain, instability, 
and a leg length discrepancy, as a result of several surgical 
procedures performed at a VA facility, including a September 
1990 left total hip arthroplasty.  During his May 1996 RO 
hearing, the veteran asserted that several VA muscle 
specialists had told him that he incurred muscle and tissue 
damage in the area around the left hip.  The veteran 
reiterated his basic contentions during a May 1998 hearing 
before the undersigned Member of the Board.

The Board has reviewed the claims file and observes that the 
veteran has, in fact, undergone several surgical procedures 
of the left hip at a VA facility.  In February 1988, the 
veteran underwent an open reduction and internal fixation of 
the left femur.  In March 1989, he underwent an 
intertrochanteric valgus osteotomy of the left proximal femur 
to rotate the femoral neck on the shaft.  Subsequently, in 
December 1989, removal of retained hardware from the left hip 
was accomplished.  Finally, in September 1990, the veteran 
underwent a left total hip arthroplasty, with no 
complications noted.

VA x-rays from November 1992 revealed the left total hip 
arthroplasty to be in good position and alignment, and a 
November 1992 VA treatment record indicates that no leg 
length discrepancy was noted.  However, in a December 1992 
statement, Franklin H. Sim, M.D., noted that the veteran had 
reported persistent left hip pain since his 1990 surgery, and 
Dr. Sim opined that this pain "may be related to the chronic 
trochanter tendinitis that is present."  Dr. Sim also noted 
a leg length discrepancy that could be corrected with a one-
half inch lift in the shoe.  Similarly, a March 1993 VA 
treatment record contains a diagnosis of status post left 
total hip replacement, with multiple complications.  The 
veteran was subsequently treated for a limb length 
discrepancy in September 1993.

In a May 1994 statement, a VA doctor noted that he had 
reviewed the veteran's medical records and that x-rays 
revealed a prosthesis in good alignment, with no evidence of 
loosening.  The doctor found this result to be satisfactory 
and noted that there was no evidence whatsoever to suggest 
that the veteran had not been fitted with the correct 
prosthesis size.

Subsequent to the Board's August 1998 remand, the veteran's 
claims file was reviewed by a second VA doctor.  This doctor 
indicated in an April 1999  memorandum that no postoperative 
complications or difficulties had been noted following the 
veteran's previous hip surgeries.  Rather, the veteran's 
current left hip symptoms were consistent with long-term wear 
and loosening of his total joint arthroplasty and were not 
due to complications of the original surgery.

Also, in October 1999, the veteran underwent a VA orthopedic 
examination.  This examination revealed loosening of the left 
total hip replacement, which was noted to have caused 
instability of the left hip.  The examiner reviewed the 
veteran's medical records and noted that he did not appear to 
have complaints or complications of subluxations or 
dislocations until about seven years following the 1990 
surgery.  Rather, the veteran's current complications were 
associated with normal wear and tear and might also be a 
source of limb shortening.  Moreover, the examination 
revealed no objective evidence of muscle damage to the left 
hip.

In this case, the only medical evidence of record supporting 
the veteran's contention that he incurred additional left hip 
disability as a result of VA surgical treatment is the noted 
March 1993 VA treatment record, which contains a diagnosis of 
status post left total hip replacement, with multiple 
complications.  However, the May 1994 and April 1999 VA 
opinions, as well as the noted October 1999 VA examination 
report, suggest that the veteran's current left hip 
complications have resulted from wear and tear, rather than 
from any incident of his previous surgeries.  Unlike the 
examiner who treated the veteran in March 1993, the doctors 
who provided these opinions had an opportunity to review the 
veteran's medical records, and these doctors offered a 
detailed rationale for their conclusions.  As such, the Board 
finds that the May 1994 and April 1999 VA opinions and the 
medical opinion contained in the October 1999 VA examination 
report are of significantly greater probative value than the 
March 1993 VA treatment record.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional disability of the left hip as a result of VA 
surgical treatment.  Therefore, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for additional left hip disability as a result of 
surgical treatment at a VA facility must be denied.  In 
reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the present case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1999).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional left hip disability as a 
result of surgical treatment at a VA facility is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

